Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent claim 1 is indefinite as there are two R16 variables which refer to different groups making the limitations regarding these two variables confusing.  Specifically, R16 in Formula 1 may be equal to groups which differ from R16 in Formula 3.  Applicants should amend claim 1 to make all R variables distinct so as to remove any confusion and indefiniteness from claim 1.  Claims 2-19 are included in this rejection since they are dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 8-10, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR-20110077350, already of record and a copy of this document is included in the parent application file wrapper).  A machine translation of this document is included with this Office action.
Claim 1: Han teaches iridium complexes of general formula 1 (abstract).  Specific iridium complexes are taught on pages 3 and 4 of Han and include the iridium complex A-17 which has the structure 
    PNG
    media_image1.png
    105
    169
    media_image1.png
    Greyscale
(top of page 4).  While this structure does not satisfy Formula 1 of claim 1, it would have been obvious to one having ordinary skill in the art to have prepared an iridium complex analogous to the complex shown above but replacing the methyl group at the R4 position with one which satisfies formula 2 of claim 1.  Han teaches in the general formula that variables R1 through R5 are taught as being equal to hydrogen, a C1-C6 alkyl group a C1-C6 alkoxy group, and halogens (page 2 of the machine translation).  When any one of variables R1 through R5 are equal to an alkyl group, said alkyl group is selected from, methyl, ethyl, n-propyl, i-propyl, n-butyl, i-butyl, t-butyl (page 2 of the machine translation).  The iridium complex shown above has variable R2 (which corresponds to variable R4 of Formula 1 of claim 1) equal to methyl.  However, given the teachings on page 2, one of ordinary skill in the art could have easily envisaged an iridium complex where an i-propyl or t-butyl group is present instead of the methyl group at position R2 (or R4 of Formula 1).  Such complexes would satisfy all of the limitations of claim 1 with variables R1-R3, R5, R6, R8, R11, and R16 being equal to hydrogen, variables R7 and R9 being equal to methyl, variable R4 being equal to Formula 2 with variable R13 being equal to hydrogen (in the case of i-propyl) or methyl (in the case of t-butyl), variable R14 being equal to methyl, variable R15 being equal to methyl, and variable R12 being equal to t-butyl, and variables R10 and R12 both equal to a group which satisfies Formula 3 of claim 1 where variables R16 through R18 are equal to methyl which satisfies proviso (ii) of claim 1.  Moreover, when variable R2 of Han is equal t-butyl, the limitations of proviso (iii) is also satisfies as R13 would be equal to a methyl group.
Claim 2: The variable assignments for R1-R3, R5-R12 and R16 described in claim 1 above also satisfy those recited in claim 2.
Claim 3: In the iridium complex above, variables R7 and R9 are not hydrogen, and variables R7 and R9 are identical to each other, thereby satisfying claim 3.
Claim 5: When variable R2 is equal to i-propyl in the iridium complex shown above, R13 in formula 2 is equal to hydrogen, thereby satisfying claim 5.
Claim 6: When variable R2 is equal to t-butyl in the iridium complex shown above, R13 in formula 2 is equal to methyl, thereby satisfying claim 6.
Claim 8: When variable R2 in the iridium complex shown above is equal to i-propyl or t-butyl, the limitations of claim 8 are satisfied. 
Claims 9 and 10: In the iridium complex shown above, both variables R10 and R12 satisfy formula 3 of claims 9 and 10 with all R16 through R18 groups equal to methyl.
Claims 14-18: The compounds taught by Han are exemplified as red phosphorescent dopants in organic electroluminescent devices which are comprised of an anode, a hole injection layer, a hole transport layer, an emission layer comprising a host material and said dopant in an amount of 5%, an electron transport layer, an electron injection layer, and a cathode (examples 1 and 2).  The exemplified devices satisfy all of the limitations of claims 14-18.
Claim 19: While Han does not explicitly teach a diagnostic composition comprising at least one compound of claim 1, Han does teach compositions comprising said iridium complexes.  Because such compositions comprise the organometallic compound of claim 1, it necessarily follows that such compositions are inherently capable of serving as diagnostic compositions.  Claim 19 does not further limit the organometallic compound other than it being present in a composition.  The diagnostic portion of this claim represents an intended use limitation and is not required to be taught by Han in order to satisfy claim 19.

Claims 1-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0312218).
Claims 1-4: Kim et al. teaches compounds of formula 1 (paragraph 0012).  Variable R1 is taught as being a substituted or unsubstituted C2-C6 alkyl group, which includes the specific groups isopropyl, tert-butyl, and tert-pentyl (paragraphs 0014 and 0026).  Variables R2 and R3 are taught as being independently selected from a substituted or unsubstituted C1-C5 alkyl groups and that variables R2 and R3 may be the same (which also means that variables R2 and R3 may be different) (paragraphs 0015 and 0027).  Variables R4-R6 are taught as being independently selected from C1-C5 alkyl groups, C5-C30 aryl groups are adjacent groups may be bonded to form a ring (paragraph 0016).  While none of the explicitly taught iridium complexes C-1 through C-56 satisfy the limitations of claim 1, it would have been obvious to one having ordinary skill in the art to have prepared complexes which do satisfy the limitations of claim 1 with provisos (iii) and (iv).  Regarding proviso (iii), Kim et al. teaches that variable R1 (which corresponds to variable R4 of formula 1 of claim 1) may be equal to tert-butyl.  Complexes where variable R1 are equal to tert-butyl would satisfy the limitations of proviso (iii) with variables R13-R15 equal to methyl.  Regarding proviso (iv), Kim et al. explicitly teaches that variables R2 and R3 (which correspond to variables R7 and R9 may be the same or different from each other.  This teaching provides sufficient motivation for one having ordinary skill in the art to prepare an iridium complex which has either an isopropyl or tert-butyl group at position R4 and different R7 and R9 groups, which satisfies proviso (iv).  Complexes which are rendered obvious by Kim et al. satisfy the limitations regarding variables R1 to R3, R5 to R12, and R16 which are all equal to hydrogen.  All of the complexes taught by Kim et al. do not have variables R7 and R9 equal to hydrogen, and the groups R7 and R9 may be the same or different from each other based on the teachings in paragraph 0027.
Claims 5 and 6: When variable R1 of Kim et al. is selected to be equal to tert-butyl, variable R13 would be equal to a methyl group, which satisfies the limitations of claims 5 and 6.
Claim 7: When variable R1 of Kim et al. is selected to be a tert-pentyl group, the one variable R14 and R15 would be equal to methyl, and the other would be equal to ethyl, which satisfies the limitations of claim 7.
Claim 8: When variable R1 of Kim et al. is selected to be equal to isopropyl, tert-butyl or tert-pentyl, the limitations of claim 8 would be satisfied.
Claims 9 and 10: All of the exemplified complexes of Kim et al. include a substituted acetylacetonate ligand which has groups satisfying formula 3 of claim 9 with variables R10 and R12 being identical to each other, thereby satisfying claim 10.
Claims 11: Kim et al. teaches that variables R4 and R6 are independently selected to be equal to a group satisfying those recited in paragraph 0028.  Kim et al. teaches that variables R4 and R6 may be the same or different from each other (paragraph 0028).  This teaching renders obvious to one having ordinary skill in the art to have prepared an iridium complex where variables R10 and R12 of Formula 1 of claim 1 are different from each other, thereby satisfying claim 11.
Claims 14-18: The compounds taught by Kim et al. are exemplified as red phosphorescent dopants in organic electroluminescent devices which are comprised of an anode, a hole injection layer, a hole transport layer, an emission layer comprising a host material and said dopant, an electron transport layer, an electron injection layer, and a cathode (paragraphs 0107-0109 and Table 6).  The exemplified devices satisfy all of the limitations of claims 14-18.
Claim 19: While Kim et al. does not explicitly teach a diagnostic composition comprising at least one compound of claim 1, Kim et al. does teach compositions comprising said iridium complexes.  Because such compositions comprise the organometallic compound of claim 1, it necessarily follows that such compositions are inherently capable of serving as diagnostic compositions.  Claim 19 does not further limit the organometallic compound other than it being present in a composition.  The diagnostic portion of this claim represents an intended use limitation and is not required to be taught by Kim et al. in order to satisfy claim 19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-10, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,459,348 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The iridium complexes recited in claim 19 of the ‘348 patent collectively read on the limitations of claims 1-10, 12, and 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766